Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 8, 18, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 19 recites the limitation "the arrangement direction".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshita et al. (US 2004/0058231)

With respect to claims 1 & 16, Takeshita et al. discloses an electronic device 1, comprising: 
a device body, comprising a plate component 10, a protrusion 120, and at least one battery contact 123, wherein the protrusion 120 is disposed on the plate component 10, the at least one battery contact 123 protrudes outwardly from the protrusion 120, the at least one battery contact 123 and the protrusion 120 form an idle space therebetween [Figure 4; 0070-0080; Figure 18]; and
 a battery assembly 100, comprising a battery body, at least one battery terminal 122, and at least one first insertion portion 125, wherein the at least one battery terminal 122 is disposed on the battery body, and the at least one first insertion portion 125 is slidably disposed on the battery body; [Figure 1; Figure 4]
wherein, the battery body is detachably installed on the plate component 10 of the device body [Figure 1], the at least one battery terminal 122 is configured to be electrically connected to the at least one battery contact 123, the at least one first insertion portion 125 is configured to be removably inserted into the idle space so that at least part of the at least one battery contact 123 is clamped by the at least one first insertion portion 125 and the at least one battery terminal 122.  

With respect to claims 2 & 17, Takeshita et al. discloses wherein a slidable direction of the at least one first insertion portion 125 is substantially parallel to an arrangement direction of the at least one battery terminal 122 [Figure 17].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/           Examiner, Art Unit 1723